EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 11, line 12 (counting lines stricken through), --urging-- has replaced “force”;
Claim 14, replace all between “wherein” and the period (“.”) with --a thickness of the disconnector and a thickness of the trigger shoe are equal--; and
Claim 15, replace all between “wherein” and the period (“.”) with --a thickness of the disconnector and a thickness of the hammer are equal--.
--END OF AMENDMENT--

The above changes were made to err on the side of caution regarding potential antecedent basis issues.  Particularly, ‘urging’ is previously recited with respect to the spring but not ‘force’, and, thicknesses of the recited elements, while perhaps inherent, had not been previously recited; the amendments simply clarify.  Should Applicant prefer other language, see paragraph 1 above.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10, directed to an invention non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.

Allowable Subject Matter
Claims 11-22 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
a trigger assembly for use in a weapon, the trigger assembly comprising: a disconnector having (1) a catch edge that is configured to be urged by a spring to a position that restrains a hammer from rotation until the trigger is pulled and (2) a projection that interconnects the disconnector to a trigger shoe, particularly, the projection comprising (i) a neck and (ii) a head; the trigger shoe having a slot for receiving the projection, particularly, wherein the head fits into the slot and the slot includes a gap configured to enable movement of the neck such that the trigger, when pulled, will urge the catch edge away from the hammer against the spring's urging thereby releasing the hammer to fire the weapon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
14-Aug-21